Case 1:16-cv-10386-LTS Document 342-3 Filed 04/30/20 Page 1 of 4
         Case 1:16-cv-10386-LTS Document 342-3 Filed 04/30/20 Page 2 of 4




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                   Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                   Plaintiffs,

         vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL,

                                   Defendants.




                               DECLARATION OF KEVAN BARTLEY


        I, Kevan Bartley, hereby declare as follows:

        1.       I am employed by Hewlett Packard Enterprise (“HPE”) as a Global Business

Operations Manager for HPE Financial Services.

        2.       From 2010-2015, I was employed by Defendant Hewlett-Packard Financial

Services Company as an Account Delivery Manager in Kuala Lumpur, Malaysia. In that capacity,

I was involved with, and have personal knowledge of, certain transactions that I understand to be

at issue in this litigation.

        3.       I have reviewed the documents filed as Exhibits 2 and 3 to Defendants’ Motion for

Summary Judgment.
         Case 1:16-cv-10386-LTS Document 342-3 Filed 04/30/20 Page 3 of 4




         4.     I recognize the spreadsheet beginning at page DEF0001142 of Exhibit 2 to be a list

of equipment subject to a sale transaction between Hewlett-Packard Financial Services India

(“HPFS India”) and an Indian broker named Shinto Creative Elements Private Limited (“Shinto”)

in December 2011. The parties understood at the time that Shinto would resell the same equipment

to Plaintiff Integrated Communications & Technologies, Inc. (“ICT”) and export it to ICT from

India.

         5.     The equipment listed in Exhibit 2 was a subset of the equipment returned by Tata

Global upon the expiration of its lease from HPFS India after the Commonwealth Games. The

equipment listed in Exhibit 2 was intended to be the first installment of equipment sold to Shinto,

and ultimately to ICT.

         6.     To the best of my knowledge, the spreadsheet in Exhibit 3 represents the entire list

of all equipment returned by Tata Global after the Commonwealth Games.


         Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Executed April 30, 2020               /s/KevanBartley________________________________

                                      Kevan Bartley
          Case 1:16-cv-10386-LTS Document 342-3 Filed 04/30/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on
the Notice of Electronic Filing (NEF) on April 30, 2020.

                                           /s/Christina T. Lau
                                           Christina T. Lau




9712932
